 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00130-DAD
12                      Plaintiff,
13           v.                                     ORDER OF RELEASE TO CENTRAL
                                                    VALLEY TEEN CHALLENGE PROGRAM
14    FELIMON GUILLEN, JR.,
15                      Defendant.
16

17          The above named defendant having been sentenced on November 25, 2019, to 125 days,

18   followed by 36 months supervised release,

19          IT IS HEREBY ORDERED that the defendant shall be transported from Fresno County

20   Jail to Central Valley Teen Challenge Residential Program on Monday, December 9, 2019 at 8:00

21   AM by Doug Ghan representative of Teen Challenge Program. Judgment and Commitment

22   Order to follow.

23   IT IS SO ORDERED.
24
        Dated:    November 26, 2019
25                                                  UNITED STATES DISTRICT JUDGE

26
27

28
                                                   1
